Citation Nr: 0504601	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-06 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral defective hearing. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran had active service from February 1961 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
which the RO continued a noncompensable evaluation of the 
veteran's bilateral defective hearing.  That decision also 
granted service connection for tinnitus and evaluated the 
disability as 10 percent disabling.  The veteran did not 
appeal the assignment of the 10 percent disability rating for 
tinnitus.

In August 2003, the Board remanded the veteran's claim to the 
RO in Montgomery, Alabama for additional development.  


FINDING OF FACT

Audiometric test results obtained by VA in August 2001 and 
May 2004 for compensation purposes correspond to numeric 
designations no worse than Level I and Level III hearing loss 
in the right and left ears, respectively.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85(c), 4.86, Tables VI and VII, Diagnostic 
Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.85 and the regulatory provisions 
that follow.  The criteria for evaluating hearing loss 
establish eleven auditory acuity levels designated from I to 
XI.  The regulations include Tables VI and VII to calculate 
the rating to be assigned.  38 C.F.R. § 4.85 (2004).  In 
instances where, because of language difficulties, the Chief 
of the Audiology Clinic or other examiner certifies that the 
use of both puretone averages and speech discrimination 
scores is inappropriate, Table VIA is to be used to assign a 
rating based on puretone averages.  38 C.F.R. § 4.85(c) 
(2004).  When the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIA is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a) 
(2004).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral. 38 C.F.R. § 4.86(b) 
(2004).

The evidence of record includes a VA audiological examination 
report, dated in August 2001.  Puretone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
35
65
70
LEFT

35
55
70
80

Speech recognition scores were 96 and 88 percent in the right 
and left ears, respectively. 

The evidence of record includes a private audiological 
examination report, dated in August 2001.  Puretone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

75
75
85
90
LEFT

55
80
80
95

Speech recognition scores were not provided. 

A private December 2001 audiological examination report 
includes puretone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

65
65
65
70
LEFT

60
60
60
65

Speech recognition scores were not provided. 

A March 2002 private audiological examination report, 
includes puretone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

95
95
100
100
LEFT

90
100
90
100

Speech recognition scores were not provided. 

The evidence of record also includes a VA audiological 
examination report, dated in May 2004.  Puretone thresholds, 
in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
25
65
60
LEFT

30
50
65
80

Speech recognition scores were 96 and 88 percent in the right 
and left ears, respectively. 

The VA examiner in May 2004 concluded that the audiological 
examination report showed mild to moderate severe 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing in the left ear. The examiner 
further explained that he had reviewed the claims file and 
that it was unclear why the August 2001 private audiological 
examination results indicated a more severe hearing loss.  
However, the examiner indicated that since bone conduction 
testing was not conducted during the private audiological 
examination, it was impossible to determine if the hearing 
loss was due to an abnormal middle ear function or a 
temporary threshold shift, which occurs when someone is 
exposed to a significant amount of loud noise.  It was the VA 
examiner's opinion, that the August 2001 VA examination and 
the May 2004 VA examination were consistent with one another. 

Initially, the Board notes that pursuant to 38 C.F.R. § 
4.85(a), an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist, 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Since private 
audiological examinations conducted in August 2001, December 
2001, and March 2002 do not reflect that the examiner was 
state-licensed and, more importantly, do not include speech 
discrimination testing results, the reports do not meet the 
VA regulatory requirements for rating purposes.  

Therefore, applying the criteria found at 38 C.F.R. § 4.85 at 
Table VI to both the results of the August 2001 and May 2004 
VA examinations, which were conducted in accordance with 
38 C.F.R. § 4.85(a), numerical values are obtained no worse 
than Level I for the right ear and Level III for the left 
ear.  Entering the category designations for both ears into 
Table VII results in a noncompensable evaluation, under 
Diagnostic Code 6100.  

The Board notes that the veteran does not demonstrate an 
exceptional pattern of hearing.  38 C.F.R. § 4.86.  In other 
words he does not have readings of 55 decibels or more in 
each of the four specified frequencies, and he does not have 
puretone thresholds of 30 decibels or less at 1000 Hertz with 
puretone thresholds of 70 decibels or more at 2000 Hertz.  
Id.  Consequently, the Board's analysis ends with the 
application of Tables VI and VII.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim.  

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  Clearly, due to the chronic nature of 
the veteran's bilateral defective hearing, interference with 
the veteran's employment was foreseeable.  However, the 
current evidence of record does not reflect frequent periods 
of hospitalization because of the service-connected 
disability, or interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards which are based on the average impairment of 
employment.  Thus, the record does not present an exceptional 
case where the veteran's currently assigned noncompensable 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, in the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), and the implementing VA regulations.  
See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The VCAA, among other things, modified VA's 
duties to notify and assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits. In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in March 2004.  This 
letter asked the veteran to provide the name of any Federal 
agency, State or local government, private doctors or 
hospital, or current of former employers that may have any 
relevant records.  These letters indicated that the veteran 
could help VA with his claim by telling them about any 
additional information or evidence that he wanted VA to try 
to get for him.

VA must also notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was notified of this by 
way of the letter noted above.  Consequently, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. § 
3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, the Board is not aware of any additional evidence to be 
obtained, either by VA or the veteran.  Indeed, in August 
2003, the Board remanded the veteran's claim to provide him 
with an additional VA examination to determine the current 
level of disability.  That examination was conducted in May 
2004.   Given this development, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the 
veteran's claim for an increased (compensable) evaluation for 
bilateral defective hearing.


ORDER

An increased (compensable) evaluation for bilateral defective 
hearing is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


